DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. 
All rejections under § 112b are withdrawn in response to claim amendments except for item a in the previous rejection under §112b, which is withdrawn in response to applicant’s remarks filed with the amended claims and addressing section a of the 112b rejection.  
The following is a list of the closest prior art: 
Benisty (US 2021/0182219 (filed 12/12/2019, different assignee) teaches “As discussed below, the commands may include logical and/or physical addresses.”  Benisty paragraph 0041.  (Physical addresses are addresses in the non-volatile/OTP memory.  See Benisty paragraph 0044.)  “When creating a submission queue, the host may define the attributes of the queue (e.g., base address, size, physical contiguous, etc.” Benisty paragraph 0027.  With respect to claim interpretation, note that there is an upper limit for the CID and for buffer size, both of which are checked until the max has been reached.  Benisty teaches: “For instance, the host may choose from one of the following models (or any combination): [0030] 1. Incremental model—The value of the CID may be incremented by one for each new command queued in the SQ.” Benisty paragraph 0029. This teaches an address associated with data in one time programmable memory, and incrementing a variable for a command in the queue.  But Benisty does not expressly storing the data and variable in blocks organized according to the limitations of the independent claims.  Therefore the reference cannot the “A one-time programmable memory device, comprising: a one-time programmable memory, comprising a first block, a second block and a third block; and a memory controller, coupled to the one-time programmable memory and controlling the first block, the second block and the third block; wherein the first block comprises a plurality of initial-address-unit groups and each initial-address-unit group comprises a plurality of initial address units and wherein in each initial-address-unit group, each initial address unit corresponds to a corresponding variabl
Doyle (US 2016/0232044) teaches Doyle teaches: “Aspects of the present disclosure address the above noted and other deficiencies by implementing a data structure (e.g., a hash table) employed to store identifiers of the commands that have been executed by the event processing system. The hash table may be implemented in a manner that prevents storing duplicate data items, by disallowing insertion in the hash table of a copy of a data item that has already been stored in the hash table.”  Doyle paragraph 0013.  This teaches a command identifier stored to the memory device, but this does not clearly read on the way the variable is associated with the different memory blocks recited in the independent claims.  Therefore Doyle does not teach or render obvious the combination of “A one-time programmable memory device, comprising: a one-time programmable memory, comprising a first block, a second block and a third block; and a memory controller, coupled to the one-time programmable memory and controlling the first block, the second block and the third block; wherein the first block comprises a plurality of initial-address-unit groups and each initial-address-unit group comprises a plurality of initial address units and wherein in each initial-address-unit group, each initial address unit corresponds to a corresponding variabl
Vsliblogspot (One-hot Encoding 2008.) teaches one hot encoding and may reasonably imply a separate region where the one-hot encoding data would be stored.  But Vsliblogspot does not teach the specific combination of storage arrangements “A one-time programmable memory device, comprising: a one-time programmable memory, comprising a first block, a second block and a third block; and a memory controller, coupled to the one-time programmable memory and controlling the first block, the second block and the third block; wherein the first block comprises a plurality of initial-address-unit groups and each initial-address-unit group comprises a plurality of initial address units and wherein in each initial-address-unit group, each initial address unit corresponds to a corresponding variablcorresponding variable; wherein the third block comprises a plurality of storage units, wherein each storage unit has a corresponding storage address and stores content of one variable associated with the corresponding storage address of the storage unit, and the memory controller is configured to assign the storage addresses to the variables; and wherein the number of variables is smaller than the number of storage units” as recited by all independent claims as a whole.  







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139